Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 1 of 6 PagelD: 1

AO OL (Rev LiL) Criminal Complaint

 

 

 

 

 

=
UNITED STATES DISTRICT CouRP?IGINAL FILED
for the
District of New Jersey JUL 2 3 2019
United States of America ) Wilco as
Vv. ) eI, CLERK
TAMIKA RITTER, ) Case No.
a/kia “Gank" 19-2036 (JS)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 15, 2019 in the county of Cumberland in the
District of New Jerse , the defendani(s) violated:
Code Section Description of Offenses
18 U.S.C. Section 922(g); (i) On or about April 15, 2019, in Cumberland County, in the District of New
21 U.S.C. Sections 841(a)(1), 841 Jersey and elsewhere, defendant Tamika Ritter, knowing that she had
(b}(1)(B) and {b}(1)(C). previously been convicted in a court of at least one crime punishable by a

term of imprisonment exceeding one year, knowingly possessed a loaded
Ruger, 9 millimeter caliber semi-automatic pistol loaded with approximately
twelve rounds of ammunition. (2) On or about April 15, 2019, in Cumberland
County, the defendant possessed with intent to distribute cocaine base and
fentanyl.

This criminal complaint is based on these facts:

See Attachment A hereto.

@ Continued on the attached sheet.

: Complainant's signature
~ Joseph Kolodzey, Special Agent D.E.A.

Printed name anc titl

Sworn to before me and signed in my presence.

ey

Date: 07/23/2019

Judge 's signature

City and state: Camden, New Jersey Hon. Joel Schneider, U.S. Magistrate Judge

Printed name and title
Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 2 of 6 PagelD: 2

CONTENTS APPROVED
UNITED STATES ATTORNEY

ALISA SHVER
Assistant U.S. Attorney

 

Date: July 23. 2019
Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 3 of 6 PagelD: 3

ATTACHMENT A

I, Special Agent Joseph Kolodzey, having conducted an investigation and having spoken
with other individuals, have knowledge of the following:

1. lama Special Agent with the Drug Enforcement Administration (“DEA”).

2. 1 am aware of the facts contained in this Affidavit based upon my own investigation as
well as information provided to me by other agents, law enforcement officers and witnesses.

3. Because this Affidavit is submitted for the sole purpose of establishing probable cause to
support the issuance of a Criminal Complaint, | have not included each and every fact known by
the Government concerning this investigation. Rather, | have summarized sufficient facts to
establish probable cause to believe that on or about April 15, 2019 in Millville, New Jersey, the
defendant, Tamika Ritter (hereinafier “Ritter”) a/k/a “Gank,” unlawfully possessed a firearm in
violation of Title 18, United States Code, Section 922(g)(1), and unlawfully possessed narcotics
with intent to distribute in violation of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(B), and 841(b)(1)(C). Except as otherwise indicated, the actions, conversations and
statements of others identified in this Affidavit are reported in substance and in part.

4. Beginning in March 2019, members of the Cumberland County Prosecutor’s Office,
along with members of the DEA, conducted an investigation into the sale of narcotics from a
property located at 309 East Oak Street, Millville, New Jersey (the “Oak Street Property”). Law
enforcement agents received information that Ritter was the narcotics dealer, specifically heroin
and crack cocaine, in the Oak Street Property.

5. During the week of March 4, 2019, law enforcement agents met with a confidential

informant (“CI”) at a confidential location. The agents thoroughly searched the Cl] for money
Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 4 of 6 PagelD: 4

and narcotics, and found none. Law enforcement agents gave a sum of cash to the CI and
instructed him/her to purchase heroin from Ritter at the Oak Street Property. Law enforcement
agents observed the CI enter the Oak Street Property, then return a short time later to a
predetermined location. Once at that location, the CI turned over one bundle containing ten
packets of suspected heroin.

6. During the week of March 18, 2019, law enforcement agents met again with a Cl at a
confidential location. They again searched the CI for money and narcotics and found none.
They gave a sum of cash to the CI and instructed him/her to purchase heroin from Ritter at the
Oak Street Property. Law enforcement agents observed the Cl enter the Oak Street property.
then return a short time later to a predetermined location. Once at that location, the CI turned
over one bundle containing ten packets of suspected heroin. Based on this investigation, as well
as information reported by the CI, law enforcement agents obtained a search warrant, issued by
Judge Teah D’ Arrigo of the Superior Court of Cumberland County, New Jersey, for the Oak
Street Property.

7. On or about April 15, 2019, law enforcement agents executed the search warrant at the
Oak Street Property. Inside the second floor master bedroom, they encountered Ritter and a
second female, later identified as Alicia Johnson, Ritter’s girlfriend, who was visibly pregnant.
When the officers entered, Ms. Johnson was on the bed. Ritter was standing next to a partially
open window. Scattered on the floor near Ritter and the partially open window were packets of
narcotics in a trail leading to a dresser. Only one dresser drawer was open. The officers
recovered the following items from the floor of the master bedroom and the open dresser drawer

in the master bedroom:

hd
Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 5 of 6 PagelD: 5

a. One Ruger, semi-automatic handgun, loaded with 1] rounds and one live round in
the chamber, bearing serial number 381-57886, located in the open top left dresser
drawer in plain view;

b. Two clear plastics bags, each containing an off-white chunky substance of
suspected crack cocaine. One bag contained approximately 6 grams, the other
approximately 26 grams of suspected crack cocaine. The two bags were seized
from the floor next to the bed and from the floor next to the window:

c. Nineteen (19) packets of suspected heroin — specifically, three bundles of five and
one bundle of four packets located on the floor next to the window;

d. $1,780 United States Currency located in the dresser drawer;

e. One brown cardboard box, located on the floor next to the window, with the
following items inside:

i. Numerous empty wax folded wrappers with “Pray for Death” stamps;

ii. One clear bag containing small rubber bands;

ii. Ten (10) packets of suspected heroin stamped “FaceTime™~— specifically,
two bundles of five weighing approximately 4 grams;

iv. Two plastic baggies containing a total of 11 grams of an off-white rock-
like substance of suspected crack cocaine, and 16 grams of an off-white
powdery substance of suspected heroin.

f. One scooping straw located on the floor next to the window; and

g. One plastic bag containing an off-white powdery substance of suspected heroin

weighing approximately 46 grams, focated on the floor next to the window.
Case 1:19-mj-02036-JS Document1 Filed 07/23/19 Page 6 of 6 PagelD: 6

8. Subscquent to the search, law enforcement agents submitted the Ruger handgun
identified above to the New Jersey State Police (*NJSP”) Ballistics Unit and Laboratory for test
firing and analysis. A NJSP detective with the Ballistics Unit determined that the firearm was
operable and capable of being discharged. A trace of the firearm revealed that it was
manufactured outside of New Jersey, and therefore was in and affecting interstate commerce,
and was reported stolen.

9. The narcotics found near Ritter, on the floor, and in the dresser were submitted to the
NJSP Office of Forensic Sciences for laboratory testing. Testing revealed the positive presence
of cocaine base, and a total weight in excess of 28 grams. Testing also revealed the positive
presence of fentanyl.

10. Based on the amount of narcotics found at the Oak Street Property, the packaging of
those narcotics (divisions of larger bags and bundles), the presence of drug packaging
paraphernalia, the amount of money, and the Jack of personal use paraphernalia, | believe Ritter
possessed the narcotics with the intent to distribute them.

11. Prior to her possession of the firearm described above on April 15, 2019, Ritter had been
convicted of a felony offense, that is, an offense which carries the potential punishment of more

than one year imprisonment, in the State of New Jersey.
